Citation Nr: 1531136	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right elbow olecranon bursitis with lateral epicondylitis/tendonitis prior to September 13, 2012. 

2.  Entitlement to an initial evaluation in excess of 50 percent for right elbow olecranon bursitis with lateral epicondylitis/tendonitis on or after September 13, 2012. 

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted service connection for s right elbow strain (claimed as tendonitis), right knee patellofemoral syndrome, and left knee patellofemoral knee syndrome and assigned each disability a separate 10 percent disability evaluation, effective from November 20, 2007.  

The Board remanded the case for further development in June 2014.  The case has since been returned for appellate review.

During the pendency of the appeal, in a January 2015 rating decision, the RO increased the evaluation for the Veteran's right elbow disability to 50 percent disabling, effective from September 13, 2012.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  Therefore, the Board has recharacterized the issue to reflect the staged ratings.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a February 2015 correspondence, the Veteran indicated that she had not received a notice letter that was listed in the supplemental statement of the case (SSOC).  She noted that her address had been incorrectly listed (the city was incorrectly listed as Bronx instead of Long Island City) and stated that the SSOC was the first documentation she had received form VA in some time.  A review of the record does show that correspondence sent by VA to the Veteran at an address in Bronx, New York, has been returned.  Thus, on remand, the AOJ should ensure that copies of all correspondence from VA to the Veteran pertinent to the current appeal has been sent to the Veteran at her current address listed in the February 2015 letter and currently reflected in her electronic record (i.e. in Long Island City).  

Additionally, in the February 2015 letter, the Veteran indicated that she had increased pain in her right arm and knees and was seeking treatment from her primary care physician.  The Veteran was last afforded VA examinations in September 2012.  Accordingly, on remand, all outstanding treatment records should be obtained, and the Veteran should be afforded updated examinations for her disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran copies of all correspondence from VA to her that is pertinent to the claims on appeal to the address currently on file in Long Island City.  Such correspondence should include copies of any notice letters and/or determinations that were sent to the incorrect address.  

The AOJ should also ensure that she has been provided proper notice of the evidence needed to substantiate her claim, the division of responsibilities in obtaining such evidence, and an explanation of how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service connected right elbow ambilateral knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right elbow disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right elbow disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; nonunion of the radius and ulna with flail false joint; other impairment of flail joint; impairment of the ulna and/or radius; or impairment of supination and pronation.  If such symptomatology is present, the examiner should provide the findings necessary to evaluate the severity of those manifestations. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




